Citation Nr: 1412182	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for left shoulder post glenoid fracture with tendonitis and acromioclavicular degenerative joint disease (DJD), currently rated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1983 and from May 1987 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied entitlement to an increased rating for left shoulder disability.

In July 2011, the Veteran testified during a videoconference hearing at the RO before the undersigned; a transcript of that hearing is of record.

In a January 2013 letter, the Veteran's attorney contended that the Veteran was entitled to increased ratings for right shoulder and right knee disabilities and for status post vagotomy and gastrotomy.  The Veteran was previously denied increased ratings for those disabilities, was informed of those denials, and did not appeal.  There is no notice of disagreement, statement of the case, or substantive appeal with regard to these claims in the physical or Virtual VA claims file.   Consequently, new claims for entitlement to increased ratings for right shoulder and right knee disabilities and for status post vagotomy and gastrotomy have now been made but these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO in Lincoln, Nebraska.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his left shoulder disability, which is currently rated 10 percent disabling.  During the Board hearing, the Veteran stated that the last time he worked was in September 2009, at which time he "ended up putting in disability. . . The doctor at VA took me off work, and I haven't been released to go back to work yet."  Hearing transcript, p. 8.  The Veteran did not indicate the type of disability benefits for which he applied and apparently was granted.  As these records may be relevant to the rating for his left shoulder disability, a remand is warranted to determine the type of disability for which the Veteran applied, whether such benefits were granted, and to obtain any records used in connection with the disability claim.

In addition, the Veteran was afforded an April 2010 VA examination as to the severity of his left shoulder disability.  The Virtual VA file also contains a July 2011 VA-authorized examination that was performed in connection with right shoulder and knee claims, but also contained findings related to the left shoulder.  In her January 2013 letter, the Veteran's attorney referenced a September 10, 2012 VA examination, but that examination report does not appear to be in the physical or Virtual VA claims file.  There are also subsequent VA treatment records in the Virtual VA file that reflect that the left shoulder disability has worsened and the Veteran has undergone left shoulder surgery since that time.  A remand is therefore warranted to associate the September 2012 VA examination report with the claims file and to afford the Veteran a new VA examination as to the severity of his left shoulder disability.
 
In addition, during the Board hearing the Veteran indicated that his left shoulder disability had caused him to stop working.  The issue of entitlement to a TDIU has thus been raised by the evidence of record and must be remanded to the RO for initial adjudication.

Accordingly, the case is REMANDED for the following action:


1.  Send a letter to the Veteran requesting that he identify the type of disability benefits that were sought and apparently granted in 2009.  Take appropriate action to obtain any federal or non-federal records relating to any non-VA disability benefits that were granted, including possible Workers Compensation or Social Security Administration records, if adequately identified by the Veteran.

2.  Associate the September 10, 2012 VA examination report with the claims file, if it exists.  See January 2013 attorney letter referencing said examination.  If the examination report cannot be located or the statement that an examination took place on this date is in error, this should be documented in a memorandum for the file.

3.  Schedule the Veteran for a new VA examination as to the severity of his current left shoulder disability.  The examiner should render findings in accordance with the current examination worksheet or questionnaire.

4.  Adjudicate the issue of entitlement to a TDIU and readjudicate the claim for entitlement to an increased rating for left shoulder disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

